                       Case 5:19-cr-00093-R Document 30 Filed 11/14/19 Page 1 of 1
SENTENCING COURTROOM MINUTE SHEET                                          DATE November 14, 2019

CR. CASE NO. 19-0093-R            U.S.A. -vs- MALCOLM ELBRAY TRAYWICKS

COMMENCED 9:00 a.m.                       ENDED 9:25 a.m.                  TOTAL TIME 25 mins

JUDGE DAVID L. RUSSELL                           DEPUTY JANET WRIGHT                    REPORTER SUSAN FENIMORE

COUNSEL FOR GOVERNMENT. Ashley Altshuler

COUNSEL FOR DEFENDANT.                 Kyle Wackenheim

SENTENCING MINUTE: Dft. appears in person with public defender.

Pre-Sentence report is accepted as submitted.                    Probation Officer: Kali Funderburk

DEFENDANT IS SENTENCED TO CUSTODY OF BUREAU OF PRISONS FOR A TERM OF one hundred eighty (180)
months. This sentence shall be served concurrently with any sentence later imposed in CF-2018-933, as it arises out of the same facts
as the instant federal offense. This sentence shall be served concurrently with any sentences later imposed in CF-2017-2000 and CF-
2018-4282, which are not relevant conduct to the instant offense.


Upon expiration of sentence imposed herein, defendant shall serve a term of supervised release of _three (3)___ years.

Defendant to abide by following conditions of probation/supervised release:

(X)      report in person to the probation office in the district to which released within 72 hours of release from the custody of the
         Bureau of Prisons.
(X)      shall comply with the standard conditions of supervision that have been adopted by this Court.
(X)      shall not commit another federal, state or local crime and shall not illegally possess a controlled substance.
(X)      shall not possess a firearm or destructive device.
(X)      shall notify the probation officer 10 days prior to any change in residence or employment.
(X)      shall refrain from any unlawful use of a controlled substance.
(X)      shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests thereafter, as
         directed by the probation officer.
(X)      special condition: the dft shall participate in a program of substance abuse aftercare at the direction of the probation officer.
         Totally abstain from use of alcohol and/or other intoxicants both during and after completion of any treatment program.
(X)      shall participate in the Inmate Financial Responsibility Program while incarcerated.
( )      shall participate in the Residential Drug Abuse Program while incarcerated.
(X )     other.The defendant shall comply with the special conditions listed in PART D of the presentence investigation report.
(X )     The defendant shall forfeit to the United States all right, title, and interest in the assets listed in the Preliminary Order of
         Forfeiture dated August 5, 2019, [Doc. No. 20].

Dft ordered to pay restitution in the amt of $

PAY A SPECIAL ASSESSMENT FEE OF $100.00 on Count(s)                    1          for a total of $100.00 Due immediately.

DFT. adv. of right to appeal & to appeal in f.p. DFT. gives oral notice of appeal and Clerk directed to spread of record APPEAL
BOND set in the amt of ___________ CASH or SURETY.

Court orders commitment to the custody of the Bureau of Prisons/Attorney General & recommends that dft be incarcerated at: FCI El
Reno, El Reno, OK

Execution of sentence stayed until
                NOON                                                                                                                         ,
at which time defendant's court appearance bond will be exonerated. Dft. to remain on present bond until he/she reports
to designated prison.

BOND EXONERATED.                     DFT. REMANDED TO U.S.M.
